Exhibit 10.1

AMENDMENT TO GRANT OF PHANTOM UNITS AGREEMENT

This AMENDMENT TO GRANT OF PHANTOM UNITS AGREEMENT (this “Amendment”), dated as
of [                ], 2018 by and between Legacy Reserves LP (the
“Partnership”), Legacy Reserves Inc. (the “Corporation”) and [                ]
(the “Grantee” and, collectively, the “Parties”).

RECITALS

WHEREAS, the Partnership and the Grantee are parties to certain grants of
Phantom Units Agreement on the dates and with respect to the amounts, in each
case, set forth in the following table, (together the “Phantom Unit
Agreements”):

 

Date

 

Settlement Form

 

Total Phantom Units Granted

 

Total Phantom Units Vesting

June 22, 2016

 

Cash

   

June 22, 2016

 

Cash

   

March 1, 2017

 

Cash

   

March 1, 2017

 

Cash

   

March 1, 2018

 

Cash

   

March 1, 2018

 

Cash

   

WHEREAS, the Partnership has proposed to consummate a transaction (such
transaction, the “Corporate Reorganization”) whereby the Partnership will become
a wholly-owned subsidiary of the Corporation, which is currently a subsidiary of
Legacy Reserves GP, LLC, a Delaware limited liability company (the “General
Partner”), which is the general partner of the Partnership, through a merger
transaction in which the units representing limited partnership interests in the
Partnership will be exchanged for shares of common stock of the Corporation;

WHEREAS, the consummation of the Corporate Reorganization (the “Closing”) will
constitute a “Change of Control” under the Phantom Unit Agreements and the
Amended and Restated Legacy Reserves LP Long-Term Incentive Plan, as amended,
and will result in immediate vesting of the awards granted pursuant to the
Phantom Unit Agreements;

WHEREAS, under the terms of the Phantom Unit Agreements, the Company is required
to pay the Grantee a lump sum cash payment as settlement of the Phantom Units on
a date selected by the Company within seventy-four (74) days after the Phantom
Units vest, and the Parties have agreed to allow that settlement to be made in
multiple payments;

WHEREAS, the Corporation has agreed to allow the Grantee to elect to reinvest a
portion of such cash proceeds to which he or she is otherwise entitled in shares
of common stock of the Corporation (the “Common Stock”) at the fair market of
such Common Stock (the “Purchased Shares”);



--------------------------------------------------------------------------------

WHEREAS, to the extent the Grantee elects to so reinvest any such cash proceeds
in Purchased Shares, the Corporation hereby agrees to issue the Grantee the
Purchased Shares in accordance with NASDAQ Listing Requirement 5635(c)(2); and

WHEREAS, the Parties desire to amend the Phantom Unit Agreements, according to
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual promises, agreements, and
consideration set forth below, the parties agree to the following terms:

WITNESSETH

1.    Upon the Closing, the Corporation shall be made a party to each Phantom
Unit Agreement and shall be responsible for satisfying all liabilities to the
Grantee thereunder;

2.    Upon the Closing, Section 4(a) of each Phantom Unit Agreement is hereby
amended and restated in its entirety as follows:

“(i) Subject to the tax withholding requirements of Section 5 below, not later
than seventy-four (74) days following the date on which a Phantom Unit vests
hereunder, the Corporation shall pay or cause to be paid to you in settlement
thereof in one or more payments on a date or dates selected by the Compensation
Committee of the Board of Directors of the Corporation an amount of cash in
respect of each Phantom Unit equal to the Fair Market Value of a Unit
(determined as of the vesting date of the Phantom Unit); provided, that upon
your written request at least five (5) business days prior to such settlement in
cash, the Corporation shall permit you to elect (a “Stock Purchase Election”) to
reinvest any portion of the cash to be received upon such settlement in shares
of common stock of the Corporation (the “Common Stock”) for fair market value of
such Common Stock (the “Purchased Shares”). In connection with any such Stock
Purchase Election, you also hereby agree to execute any additional documentation
reasonably requested by the Corporation. Notwithstanding anything stated herein
to the contrary, the aggregate amount of cash paid in settlement of the vested
Phantom Units (and any DERs granted in tandem with such vested Phantom Units)
and any other incentive equity-based awards (whether granted to you or any other
grantee) settled in cash in connection with the Corporate Reorganization shall
not exceed $30 million, measured as of the Closing (the “Cap Amount”), and you
hereby agree to make the Stock Purchase Election and execute any additional
documentation reasonably requested by the Corporation with respect to any and
all amounts payable to you hereunder in excess of the Cap Amount.

(ii) Notwithstanding the foregoing, the value of each Phantom Unit granted in
2016 (the “2016 Awards”) will be capped at $10 per Phantom Unit. In addition,
the amount paid to settle the 2016 Awards will be reduced by any amounts you
have previously received, if any, pursuant to that certain retention bonus
agreement between you and Legacy Reserves Services, Inc., dated June 22, 2016,
as the same may be amended from time to time.

(iii) Upon vesting of a Phantom Unit, you will vest in all accrued cash
distributions through such date, which will be paid at the same time and in the
same form (cash or Common Stock) as the related Phantom Unit. The related DER
will be terminated upon settlement of the Phantom Unit.

 

2



--------------------------------------------------------------------------------

3.    Upon the Closing, Section 5 of the Phantom Unit Agreements shall be
amended by adding the following sentence to the end thereof:

“Subject to the consent of the Corporation and Section 4(a)(iv) above, to the
extent you elect to reinvest any cash proceeds received hereunder in Purchased
Shares, you may satisfy any taxes incurred in connection with the settlement of
such Phantom Units by having withheld from your Purchased Shares a number of
shares of Common Stock having a Fair Market Value equal to the amount of such
taxes, as determined in good faith by the Corporation.”

4.    Construction. Except as specifically provided in this Amendment, the
Phantom Unit Agreements will remain in full force and effect and is hereby
ratified and confirmed in all respects. To the extent a conflict arises between
the terms of the Phantom Unit Agreements and this Amendment, the terms of this
Amendment shall prevail.

5.    Governing Law. This Amendment shall be construed under and enforced in
accordance with the laws of the State of Texas, in accordance with Section 13 of
the Phantom Unit Agreements.

6.    Entire Agreement. The Phantom Unit Agreements, as amended by this
Amendment, embodies the entire agreement and understanding between the parties
hereto and supersedes all prior agreements and understandings relating to the
subject matter hereof. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in the Phantom Unit Agreements
and this Amendment.

7.    Counterparts. This Amendment may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

LEGACY RESERVES LP By:  

Legacy Reserves GP, LLC,

its general partner

  Name:   Title:   LEGACY RESERVES, INC.   Name:   Title:   GRANTEE   Name:  
Address:  

 

AMENDMENT TO PHANTOM UNIT GRANT AGREEMENT